Exhibit 10.14

EXECUTION COPY

CONTINUING GUARANTY

THIS CONTINUING GUARANTY is made as of the 31st day of December, 2010 by HIGHER
ONE HOLDINGS, INC., a Delaware corporation (the “Guarantor”), in favor of BANK
OF AMERICA, N.A., a national banking association having an office at 777 Main
Street, Hartford, Connecticut 06115, as Administrative Agent (together with any
successor thereto appointed pursuant to Section 9.06 of the Credit Agreement
referred to below, “Agent”) for itself and the other Lenders (defined below)
which are or may become parties to the Credit Agreement referred to below.

FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and in
consideration of credit and/or financial accommodation heretofore or hereafter
from time to time made or granted to HIGHER ONE, INC., a Delaware corporation
(the “Borrower”), by each lending institution from time to time a “lender”
(collectively, the “Lenders”) under that certain Credit Agreement of even date
herewith (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”; capitalized terms used herein
without definition shall have the respective meanings ascribed to them in the
Credit Agreement) by and among the Borrower, the Lenders and the Agent, as
Administrative Agent, a Lender and L/C Issuer, the Guarantor hereby furnishes
its guaranty of the Guaranteed Obligations (as hereinafter defined) as follows:

1. Guaranty. The Guarantor hereby absolutely and unconditionally guarantees, as
a guaranty of payment and performance and not merely as a guaranty of
collection, prompt payment when due, whether at stated maturity, by required
prepayment, upon acceleration, demand or otherwise, and at all times thereafter,
of any and all existing and future indebtedness and liabilities of every kind,
nature and character, direct or indirect, absolute or contingent, liquidated or
unliquidated, voluntary or involuntary and whether for principal, interest,
premiums, fees, indemnities, damages, costs, expenses or otherwise, of the
Borrower to the Lenders arising under the Credit Agreement and any instruments,
agreements or other documents of any kind or nature now or hereafter executed in
connection with the Credit Agreement (including all renewals, extensions,
amendments, refinancings and other modifications thereof and all costs,
attorneys’ fees and expenses incurred by the Lenders in connection with the
collection or enforcement thereof), and whether recovery upon such indebtedness
and liabilities may be or hereafter become unenforceable or shall be an allowed
or disallowed claim under any proceeding or case commenced by or against the
Guarantor or the Borrower under the Bankruptcy Code (Title 11, United States
Code), any successor statute or any other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief laws of the
United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally (collectively, “Debtor Relief
Laws”), and including interest that accrues after the commencement by or against
the Borrower of any proceeding under any Debtor Relief Laws (collectively, the
“Guaranteed Obligations”). The Agent’s and the Lenders’ books and records
showing the amount of the Guaranteed Obligations shall be admissible in evidence
in any action or proceeding, and shall be binding upon the Guarantor and, in the
absence of manifest error, conclusive for the purpose of establishing the amount
of the Guaranteed Obligations. This Guaranty shall not be affected by the
genuineness, validity, regularity or enforceability of the



--------------------------------------------------------------------------------

Guaranteed Obligations or any instrument or agreement evidencing any Guaranteed
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of the Guarantor under this Guaranty,
and the Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to any or all of the foregoing.

2. No Setoff or Deductions; Taxes; Payments. The Guarantor represents and
warrants that it is organized and resident in the United States of America. The
Guarantor shall make all payments hereunder without setoff or counterclaim and
free and clear of and without deduction for any taxes, levies, imposts, duties,
charges, fees, deductions, withholdings, compulsory loans, restrictions or
conditions of any nature now or hereafter imposed or levied by any jurisdiction
or any political subdivision thereof or taxing or other authority therein unless
the Guarantor is compelled by law to make such deduction or withholding. If any
such obligation (other than one arising with respect to taxes based on or
measured by the income or profits of the Lenders) is imposed upon the Guarantor
with respect to any amount payable by it hereunder, the Guarantor will pay to
the Agent (on behalf of the Lenders), on the date on which such amount is due
and payable hereunder, such additional amount in U.S. dollars as shall be
necessary to enable the Lenders to receive the same net amount which the Lenders
would have received on such due date had no such obligation been imposed upon
the Guarantor. The Guarantor will deliver promptly to the Lenders certificates
or other valid vouchers for all taxes or other charges deducted from or paid
with respect to payments made by the Guarantor hereunder. The obligations of the
Guarantor under this paragraph shall survive the payment in full of the
Guaranteed Obligations and termination of this Guaranty.

3. Rights of Lender. The Guarantor consents and agrees that the Agent, on behalf
of the Lender may, at any time and from time to time, without notice or demand,
and without affecting the enforceability or continuing effectiveness hereof:
(a) amend, extend, renew, compromise, discharge, accelerate or otherwise change
the time for payment or the terms of the Guaranteed Obligations or any part
thereof; (b) take, hold, exchange, enforce, waive, release, fail to perfect,
sell, or otherwise dispose of any security for the payment of this Guaranty or
any Guaranteed Obligations; (c) apply such security and direct the order or
manner of sale thereof as the Agent, on behalf of Lenders, in its sole
discretion may determine; and (d) release or substitute one or more of any
endorsers or other guarantors of any of the Guaranteed Obligations. Without
limiting the generality of the foregoing, the Guarantor consents to the taking
of, or failure to take, any action which might in any manner or to any extent
vary the risks of the Guarantor under this Guaranty or which, but for this
provision, might operate as a discharge of the Guarantor.

4. Certain Waivers. The Guarantor waives (a) any defense arising by reason of
any disability or other defense of the Borrower or any other guarantor, or the
cessation from any cause whatsoever (including any act or omission of the Agent
on behalf of the Lenders or any Lender) of the liability of the Borrower;
(b) any defense based on any claim that the Guarantor’s obligations exceed or
are more burdensome than those of the Borrower; (c) the benefit of any statute
of limitations affecting the Guarantor’s liability hereunder; (d) any right to
require the Agent to proceed against the Borrower, proceed against or exhaust
any security for the Indebtedness, or pursue any other remedy in the Agent’s or
any Lender’s power whatsoever; (e)

 

2



--------------------------------------------------------------------------------

any benefit of and any right to participate in any security now or hereafter
held by the Agent or any Lender; and (f) to the fullest extent permitted by law,
any and all other defenses or benefits that may be derived from or afforded by
applicable law limiting the liability of or exonerating guarantors or sureties.
The Guarantor expressly waives all setoffs and counterclaims and all
presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the
Guaranteed Obligations, and all notices of acceptance of this Guaranty or of the
existence, creation or incurrence of new or additional Guaranteed Obligations.

5. Obligations Independent. The obligations of the Guarantor hereunder are those
of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against the Guarantor to enforce this Guaranty
whether or not the Borrower or any other person or entity is joined as a party.

6. Subrogation. The Guarantor shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty have been indefeasibly paid and
performed in full and any Commitments with respect to the Guaranteed Obligations
are terminated. If any amounts are paid to the Guarantor in violation of the
foregoing limitation, then such amounts shall be held in trust for the benefit
of the Agent, for the Lenders, and shall forthwith be paid to the Agent to
reduce the amount of the Guaranteed Obligations, whether matured or unmatured.

7. Termination; Reinstatement. This Guaranty is a continuing and irrevocable
guaranty of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until all Guaranteed Obligations and any other
amounts payable under this Guaranty are indefeasibly paid in full in cash and
any commitments of the Lenders or facilities provided by the Lenders with
respect to the Guaranteed Obligations are terminated. Notwithstanding the
foregoing, this Guaranty shall continue in full force and effect or be revived,
as the case may be, if any payment by or on behalf of the Borrower or the
Guarantor is made, or the Agent on behalf of any of the Lenders exercises its
right of setoff, in respect of the Guaranteed Obligations and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Agent or any Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Agent is in possession of or has released this Guaranty and regardless
of any prior revocation, rescission, termination or reduction. The obligations
of the Guarantor under this paragraph shall survive termination of this
Guaranty.

8. Subordination. The Guarantor hereby subordinates the payment of all
obligations and indebtedness of the Borrower owing to the Guarantor, whether now
existing or hereafter arising, including but not limited to any obligation of
the Borrower to the Guarantor as subrogee of the Agent or resulting from the
Guarantor’s performance under this Guaranty, to the indefeasible payment in full
in cash of all Guaranteed Obligations. If the Agent on behalf of the

 

3



--------------------------------------------------------------------------------

Lenders or any Lender so requests, any such obligation or indebtedness of the
Borrower to the Guarantor shall be enforced and performance received by the
Guarantor as trustee for the Agent and the proceeds thereof shall be paid over
to the Agent on account of the Guaranteed Obligations, but without reducing or
affecting in any manner the liability of the Guarantor under this Guaranty.

9. Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Guaranteed Obligations is stayed, in connection with any case
commenced by or against the Guarantor or the Borrower under any Debtor Relief
Laws, or otherwise, all such amounts shall nonetheless be payable by the
Guarantor immediately upon demand by the Agent on behalf of the Lenders.

10. Expenses. The Guarantor shall pay on demand all out-of-pocket expenses
(including attorneys’ fees and expenses and the allocated cost and disbursements
of internal legal counsel) in any way relating to the enforcement or protection
of the Agent’s and the Lenders’ rights under this Guaranty or in respect of the
Guaranteed Obligations, including any incurred during any “workout” or
restructuring in respect of the Guaranteed Obligations and any incurred in the
preservation, protection or enforcement of any rights of any Lender in
connection with any proceeding under any Debtor Relief Laws. The obligations of
the Guarantor under this paragraph shall survive the payment in full of the
Guaranteed Obligations and termination of this Guaranty.

11. Miscellaneous. No provision of this Guaranty may be waived, amended,
supplemented or modified, except by a written instrument executed by the Agent,
on behalf of the Lenders, and the Guarantor. No failure by the Agent or the
Lenders to exercise, and no delay in exercising, any right, remedy or power
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy or power hereunder preclude any other or further
exercise thereof or the exercise of any other right, power or remedy. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law or in equity. The unenforceability or invalidity of any
provision of this Guaranty shall not affect the enforceability or validity of
any other provision herein. Unless otherwise agreed by the Agent, on behalf of
the Lenders, and the Guarantor in writing, this Guaranty is not intended to
supersede or otherwise affect any other guaranty now or hereafter given by the
Guarantor for the benefit of the Agent and the Lenders or any term or provision
thereof.

12. Condition of Borrower. The Guarantor acknowledges and agrees that it has the
sole responsibility for, and has adequate means of, obtaining from the Borrower
and any other guarantor such information concerning the financial condition,
business and operations of the Borrower and any such other guarantor as the
Guarantor requires, and that the Agent has no duty, and the Guarantor is not
relying on the Agent at any time, to disclose to the Guarantor any information
relating to the business, operations or financial condition of the Borrower or
any other guarantor (the Guarantor waiving any duty on the part of the Agent to
disclose such information and any defense relating to the failure to provide the
same).

13. Setoff. If and to the extent any payment is not made when due hereunder, the
Guarantor hereby grants to the Agent and the Lenders a continuing lien, security
interest and right of setoff as security for the Guaranteed Obligations and any
and all indebtedness,

 

4



--------------------------------------------------------------------------------

obligations and liabilities of Guarantor under the other Loan Documents to which
it is a party, whether now existing or hereafter arising, upon and against all
its deposits, credits, collateral and property, now or hereafter in the
possession, custody, safekeeping or control of the Agent, any Lender or any
entity under common control of Bank of America Corporation and its successors
and assigns or in transit to any of them.

14. Representations and Warranties. The Guarantor represents and warrants that
(a) it is duly organized and in good standing under the laws of the jurisdiction
of its organization and has full capacity and right to make and perform this
Guaranty, and all necessary authority has been obtained; (b) this Guaranty
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms; (c) the making and performance of this Guaranty does not and
will not violate the provisions of any applicable law, regulation or order, and
does not and will not result in the breach of, or constitute a default or
require any consent under, any material agreement, instrument, or document to
which it is a party or by which it or any of its property may be bound or
affected; and (d) all consents, approvals, licenses and authorizations of, and
filings and registrations with, any governmental authority required under
applicable law and regulations for the making and performance of this Guaranty
have been obtained or made and are in full force and effect.

15. Indemnification and Survival. Without limitation on any other obligations of
the Guarantor or remedies of the Agent and the Lenders under this Guaranty, the
Guarantor shall, to the fullest extent permitted by law, indemnify, defend and
save and hold harmless the Agent and the Lenders from and against, and shall pay
on demand, any and all damages, losses, liabilities and expenses (including
reasonable attorneys’ fees and expenses and the allocated cost and disbursements
of internal legal counsel) that may be suffered or incurred by the Agent and the
Lenders in connection with or as a result of any failure of any Guaranteed
Obligations to be the legal, valid and binding obligations of the Borrower
enforceable against the Borrower in accordance with their terms. The obligations
of the Guarantor under this paragraph shall survive the payment in full of the
Guaranteed Obligations and termination of this Guaranty.

16. GOVERNING LAW; Assignment; Jurisdiction; Notices. THIS GUARANTY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
CONNECTICUT. This Guaranty shall (a) bind the Guarantor and its successors and
assigns, provided that the Guarantor may not assign its rights or obligations
under this Guaranty without the prior written consent of the Agent on behalf of
the Lenders (and any attempted assignment without such consent shall be void),
and (b) inure to the benefit of the Agent and the Lenders and their respective
successors and assigns and the Agent and the Lenders may, without notice to the
Guarantor and without affecting the Guarantor’s obligations hereunder, assign,
sell or grant participations in the Guaranteed Obligations and this Guaranty, in
whole or in part. The Guarantor hereby irrevocably (i) submits to the
non-exclusive jurisdiction of any United States Federal or State court sitting
in Hartford, Connecticut in any action or proceeding arising out of or relating
to this Guaranty, and (ii) waives to the fullest extent permitted by law any
defense asserting an inconvenient forum in connection therewith. Service of
process by the Agent or any Lender in connection with such action or proceeding
shall be binding on the Guarantor if sent to the Guarantor by registered or
certified mail at its address specified below or such other address as from time
to time notified by the Guarantor. The Guarantor agrees that the Agent and the
Lenders may disclose to any

 

5



--------------------------------------------------------------------------------

assignee of or participant in, or any prospective assignee of or participant in,
any of its rights or obligations of all or part of the Guaranteed Obligations
any and all information in the Agent’s and the Lenders’ possession concerning
the Guarantor, this Guaranty and any security for this Guaranty. All notices and
other communications to the Guarantor under this Guaranty shall be in writing
and shall be delivered by hand or overnight courier service, mailed by certified
or registered mail or sent by telecopier to the Guarantor at its address set
forth below or at such other address in the United States as may be specified by
the Guarantor in a written notice delivered to the Agent at such office as the
Agent may designate for such purpose from time to time in a written notice to
the Guarantor.

17. COMMERCIAL TRANSACTION. TO INDUCE AGENT, FOR ITSELF AND ON BEHALF OF THE
LENDERS, TO ENTER INTO THE TRANSACTIONS EVIDENCED BY THE NOTE AND ANY OTHER LOAN
DOCUMENTS, THE GUARANTOR AGREES THAT THESE ARE COMMERCIAL TRANSACTIONS AND NOT
CONSUMER TRANSACTIONS, AND WAIVES ANY RIGHT TO NOTICE AND A HEARING UNDER
CHAPTER 903a OF THE CONNECTICUT GENERAL STATUTES, AS AMENDED, OR UNDER ANY OTHER
FEDERAL OR STATE STATUTE OR STATUTES OR FOREIGN LAWS AFFECTING PREJUDGMENT
REMEDIES, AND AUTHORIZES AGENT’S ATTORNEY TO ISSUE A WRIT FOR A PREJUDGMENT
REMEDY WITHOUT COURT ORDER, PROVIDED THE COMPLAINT SHALL SET FORTH A COPY OF
THIS WAIVER, AND WAIVE ANY CLAIM IN TORT, CONTRACT OR OTHERWISE AGAINST AGENT’S
ATTORNEY WHICH MAY ARISE OUT OF SUCH ISSUANCE OF A WRIT FOR A PREJUDGMENT REMEDY
WITHOUT COURT ORDER. FURTHER, IN THE EVENT AGENT, FOR ITSELF AND ON BEHALF OF
THE LENDERS, SEEKS TO TAKE POSSESSION OF ANY OR ALL OF GUARANTOR’S PROPERTY OR
OTHER ASSETS BY COURT PROCESS OR OTHER METHOD AVAILABLE UNDER THE LAW, THE
GUARANTOR IRREVOCABLY WAIVES ANY BOND AND ANY SURETY OR SECURITY RELATING
THERETO REQUIRED BY ANY STATUTE, COURT RULE OR OTHERWISE AS AN INCIDENT TO SUCH
POSSESSION, AND WAIVES ANY DEMAND FOR POSSESSION PRIOR TO THE COMMENCEMENT OF
ANY SUIT OR ACTION TO RECOVER WITH RESPECT THERETO. SPECIFICALLY, THE GUARANTOR
RECOGNIZES AND UNDERSTANDS THAT THE EXERCISE BY AGENT OF THE RIGHTS DESCRIBED
ABOVE MAY RESULT IN THE ATTACHMENT OF OR LEVY AGAINST SUCH GUARANTOR’S PROPERTY,
AND SUCH WRIT FOR A PREJUDGMENT REMEDY WILL NOT HAVE THE PRIOR WRITTEN APPROVAL
OR SCRUTINY OF A COURT OF LAW OR OTHER JUDICIAL OFFICER AND THE GUARANTOR WILL
NOT HAVE THE RIGHT TO ANY NOTICE OR PRIOR HEARING WHERE THE GUARANTOR MIGHT
CONTEST SUCH A PROCEDURE. THE INTENT OF THE GUARANTOR IS TO GRANT TO THE AGENT,
FOR ITSELF AND ON BEHALF OF THE LENDERS, FOR GOOD AND VALUABLE CONSIDERATION THE
RIGHT TO OBTAIN SUCH A PREJUDGMENT REMEDY AND TO EXPRESS ITS BELIEF THAT ANY
SUCH PREJUDGMENT REMEDY OBTAINED IS VALID AND CONSTITUTIONAL UNLESS A COURT OF
COMPETENT JURISDICTION SHOULD DETERMINE OTHERWISE.

18. WAIVER OF JURY TRIAL; FINAL AGREEMENT. TO THE EXTENT ALLOWED BY APPLICABLE
LAW, THE GUARANTOR, THE AGENT, FOR ITSELF AND

 

6



--------------------------------------------------------------------------------

ON BEHALF OF THE LENDERS, EACH IRREVOCABLY WAIVES TRIAL BY JURY WITH RESPECT TO
ANY ACTION, CLAIM, SUIT OR PROCEEDING ON, ARISING OUT OF OR RELATING TO THIS
GUARANTY OR THE GUARANTEED OBLIGATIONS. THIS GUARANTY REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[the next page is the signature page]

 

7



--------------------------------------------------------------------------------

Executed as of the date first set forth above.

 

HIGHER ONE HOLDINGS, INC.

By:   /s/ Mark Volchek   Name: Mark Volchek   Title: Chief Financial Officer

 

Address:   25 Science Park   New Haven, CT 06511

Signature Page to Continuing Guaranty – Higher One Holdings, Inc.